Case 1:20-cv-05541-AKH Document 18 Filed 02/18/21 Page 1 of 2

Case 1:20-cv-05541-AK Document 17 Filed 02/17/21 Page 1 of 2

 

 

 

 

 

JAMES E, JOHNSON

Corporation Counsel THE CITY OF NEW YORK Seniar Coun
LAW DEPARTMENT Tel: (212) 356-0894

100 CHURCH STREET
NEW YORK, NY 10007

February 17, 2021

 

‘ Af 47)
| ae a rt NAA f
VIA ECF and facsimil ( nA Ue (S Ad! =
a acsimile The C Oh | rAt he

   

 

Hon. Alvin K. Hellerstein Nl. oe 2 NG { sh fd
Daniel Patrick Moynihan / Lytle 5, 40U, and

United States Courthouse ij ), AY ULE G a
500 Pearl St. | /

 

New York, NY 10007-1312 tll ces

7 fs . z
Re: R.R. obo J.V.R. v. NYC. Dep't of Educ., 20-cv-5541(AKH)(KNF) e ( /
Dear Judge Hellerstein:

I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
Johnson, supervising attorney for Defendant in the above-referenced action wherein Plaintiff
seeks attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

I write to respectfully request a three-week adjournment of|the conference scheduled for
February 19, 2021, to March 12, 2021, or to a date convenient for the Court. This is the second
request for an adjournment of a conference in this case. The need for the extension is to
complete Defendant’s internal settlement authority process jand then enter settlement
negotiations. I have informed Plaintiff that the City will present a\settlement offer before or by
February 26. I requested Plaintiff's consent to this request yesterday, but have not received a
response as the filing of this letter. Defendant apologizes for not having submitted this request
by 10:00 a.m. today and any inconvenience for the Court; we had |hoped to submit this request
late yesterday on consent.

In the event the parties cannot reach settlement by March 10,/2021, we propose submission
of a next joint status report, on or before March 10, either requesting the assistance of Magistrate
Judge Fox with possible settlement, or to submit a proposed briefing schedule.

Accordingly, Defendant respectfully requests that the conference be adjourned to March
12 or a date thereafter convenient for the Court.

 

 
ocumen t18 Filed 02/18/21 Page 2 of 2

Case 1:20-cv-05541-AKH Document 17 Filed 03/17/21 Page 2 of 2

Thank you for considering this request.

Respectfully submitted,
/s/
Martin Bowe

| | Senior Counsel
cc: Kate Cassidy, Esq. and Rebecca Shore, Esq. (Via ECF)

 

 

 
